Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is in response to a non-provisional patent application filed on August 19, 2020. There are seven claims pending and seven claims under consideration. Claims 1-40 have been cancelled. Claims 41-47 are new. This is the first action on the merits. The present invention relates to processes for preparing pyrazole derivatives of Formula (D and salts and pharmaceutical compositions of the salts thereof, useful as modulators of 5-HT, serotonin receptor activity. The present invention also relates to intermediates used in the processes, and their preparation. The present invention also relates to salts of compounds of Formula (I) and pharmaceutical compositions thereof.
Priority
U.S. Patent Application No. 16/997,653, filed on 8/19/2020 is a continuation of U.S. Patent Application No. 16/045,375, filed on 7/25/2018, now U.S. Patent No. 10,787,437, which is a division of U.S. Patent Application No. 15/401,756, filed  on1/09/2017, now U.S. Patent No. 10,059,691 which is a division of U.S. Patent Application No. 14/523,224, filed on 10/24/2014, now U.S. Patent No. 9,556,149, which is a continuation of U.S. Patent Application No. 12/936,038, filed on 10/01/2010, now abandoned and having 1 RCE-type filing therein; which is a national stage entry of PCT/US2009/002019, International Filing Date: 04/01/2009, which claims priority from U.S. Provisional Patent Application No. 61/072,697, filed  on 4/02/2008.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 22, 2020 and December 20, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Examiner’s Statement of Reasons for Allowance

	Claims 41-47 are allowed.
Claims 41-47 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to preparing a salt form of a compound of Formula (I). 
Conclusion
	Claims 41-47 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699